t c memo united_states tax_court kay a clawson petitioner v commissioner of internal revenue respondent docket no filed date james s nowak for petitioner katherine lee wambsgans for respondent memorandum opinion körner judge respondent determined a deficiency in petitioner's federal_income_tax for the year in the amount of dollar_figure all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted this case was submitted to the court upon a full stipulation of facts and exhibits without trial under the provisions of rule accordingly after the settlement of other issues it only remains for us to decide the income_tax effect of a distribution which petitioner as alternate_payee received from her former husband's thrift and pension funds under a qualified_domestic_relations_order qdro related to her divorce at the time the petition herein was filed petitioner was a resident of ohio petitioner was divorced from her husband mr willadsen in petitioner remarried in late and for that year timely filed a joint_return together with her new spouse mr clawson mr clawson's liability is not an issue in this case in date petitioner and mr willadsen executed a property settlement agreement incident to their divorce in that agreement the parties agreed that if covered by a qdro dollar_figure would be paid to petitioner representing one-half of the present_value of mr willadsen's pension benefits due to him from the marathon petroleum co in addition if covered by the qdro dollar_figure would be paid to petitioner in full satisfaction of her share of the thrift plans administered by the marathon petroleum co for the benefit of mr willadsen the parties agreed that thereafter petitioner would have no further interest or claim against any benefits that were due to mr willadsen from his present or future employer the parties were formally divorced by the state courts of ohio in date the decree of divorce ordered that the settlement agreement be incorporated into and made part of the judgment in date the appropriate ohio court filed a supplemental order in the divorce case which the parties agree is the qdro referred to in the parties' above settlement agreement and is a qdro within the meaning of sec_414 at paragraph of said qdro the ohio court ordered any taxes due to internal revenue services on the amount distributed from the member's r account shall be the responsibility of member the parties do not dispute that the r account refers to the thrift and pension plans of the marathon oil or petroleum co which were held for the benefit of mr willadsen who was the member and that petitioner under the qdro was designated as the alternate_payee of such plans under the terms of the agreement disbursement in the amount of dollar_figure was made from marathon oil co to petitioner representing the amount payable under the qdro plus dollar_figure in interest all in date as part of her joint_return for the year petitioner did not report the amount of the qdro distribution made to her respondent thereafter issued to petitioner the statutory_notice_of_deficiency that is at issue in this case within the broad rubric of sec_61 which defines gross_income as all income from whatever source derived the law is clear that a distribution from a qualified retirement plan1 is generally taxed to the distributee and includable in income in the year distributed specifically sec_402 as it applies to the facts in the instant case provides except as provided in paragraph not here relevant the amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to him in the year in which so distributed under sec_72 more specifically sec_402 provides for purposes of subsection a and sec_72 any alternate_payee who is the spouse or former spouse of the participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 there is no dispute between the parties here that the instrument in question was a qdro within the meaning of sec_402 there is also no dispute that petitioner was the alternate_payee under the provisions of the separation agreement and the qdro the parties have also agreed that the ohio court order of date in this case qualifies as a qdro it would there is no dispute between the parties that the subject plans are qualified_plans within the meaning of the code the above quoted section of the code was replaced by sec_402 under the provisions of unemployment_compensation amendments of publaw_102_318 106_stat_291 for years after dec for the year which is here in issue sec_402 was in effect appear that the facts in this case fit the mandatory provisions of sec_402 calling for the taxation of the distribution here to petitioner as the alternate_payee under a qdro nevertheless petitioner points to the language of the qdro itself which provides that the tax on the amount distributed here was to be the liability of mr willadsen we think this is nothing more than an attempt by the parties to the divorce to change by their private contract albeit sanctified by a state court qdro the impact of federal_income_tax in a situation which is clearly provided for by the code state law may indeed determine the rights to and ownership of property as the divorce decree settlement agreement and qdro provide in this case 282_us_101 but the internal_revenue_code will determine how those property rights once established shall be taxed 309_us_78 where a distribution is made from a qualified_plan to a participant's former spouse pursuant to a qdro as here such former spouse is to be considered the alternate_payee and taxed on such distribution as the distributee the subjective intention of the former husband and wife in trying to agree to shift the burden of taxation resulting from this transaction is not effective or relevant 86_f3d_982 10th cir revg on other grounds 102_tc_61 petitioner may have a cause of action against her former spouse under the separation agreement and the qdro but such cause of action is between them and does not affect the rights of the fisc we accordingly conclude that the distribution to petitioner from mr willadsen's pension and thrift funds in was to petitioner as alternate_payee and was taxable to her under the provisions of sec_402 decision will be entered under rule
